DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-15 and 17-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Sep. 1, 2022 has been entered and made of record.  In view of the Applicant’s amendments of the title and the, the objection to the specification is expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 recites the limitation “by contracting the first/second frame”.  There is no support for this feature in the entire specification and the drawings of the present application.  Indeed, the contracting the frame(s) (presumably, e.g., “1st frame 21” and “2nd frame 23” in FIGS. 2A-2B) would make the step of “bending the display panel” inoperable because it is not the frame itself but “wire 27” that is subject to be “contracted” by “motor included in 1st driver 1710”, so that the frame is subject not to be contracted but to be bent making curvatures, on which at the same time the display panel gets bent by the force exerted by the “frames 21 23”.  Please see, e.g., para. [0244] of the present application.
Accordingly, claim 1 may have new matters with no support and is indefinite.  Examiner interprets the “frame” as the “wire 27” for the following claim rejections, for the purpose of compact prosecution only.  
Claims 2-5 and 7-10 directly or indirectly depend from claim 1, and are indefinite at least for the same reason above.
Claim 11 has been amended in the similar manner as in claim 1, and is indefinite for the same reason above.
Claims 12-15 and 17-20 directly or indirectly depend from claim 11, and are indefinite at least for the same reason above.

Response to Arguments
Applicant's arguments dated Sep. 1, 2021 have been fully considered, but they are not persuasive.  
Claim 1 has been amended to further recite the limitations, among a couple of others, “wherein the first frame … is configured to bend the display panel from the first direction to a third direction … by contracting the first frame” and “wherein the second frame … is configured to bend the display panel from the second direction to the third direction … by contracting the second frame”.  
Applicant argues (Remarks, p. 9)
Froy’s display screen is moved from a curved position to a flat position by contracting flexible members, which is the opposite of claim 1 limitations of “wherein [a] first frame … is configured to bend the display panel … by contracting the first frame” and “wherein [a] first frame … is configured to bend the display panel … by contracting the second frame”.  Thus, claim 1 is not anticipated by Froy.

Examiner agrees, only in part that “claim 1 is not anticipated by Froy” by the amendment.  However, under the Examiner’s broadest reasonable interpretation provided above, Froy still teaches the fundamentally identical operating mechanism of “bending a first wire located behind the display panel … by contracting the first wire”, whereas the first direction is horizontal direction.
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute the vertical frame assembly comprising “upper display actuator 402” and “lower display actuator 502” with the same bendable structure as “1st and 2nd bendable arm(s) 420 520”, as taught by Froy, as an engineering choice, because “it should be appreciated that these portions of the upper display actuator 402 can be alternatively configured in accordance with the present disclosure” (Froy, [0031]) and “it should be appreciated that these portions of the upper display actuator 502 can be alternatively configured in accordance with the present disclosure” (Froy, [0043]).
Accordingly, claim 1 is not allowable under 35 USC § 103.   
Claims 2-5 and 7-10 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
Claim 11 has been amended in the similar manner as in claim 1, and is not allowable for the same reason above.
Claims 12-15 and 17-20 directly or indirectly depend from claim 11, and are not allowable at least for the same reason above.
Examiner maintains his decision, and provides succinct explanation as described above. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-4, 7-9, 11-14 and 17-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Froy (US 2020/0035061 A1).
	As to claim 1, Froy teaches a display apparatus (Froy, Abs., a “movable display”) comprising: 
	a display panel (Froy, FIGS. 1-2, [0025], “movable display device 300”) comprising a first edge (Froy, see FIGS. 1-2, [0025], Examiner interprets the x-direction edge of “movable display device 300” as the 1st edge) extending in a first direction (Froy, see FIGS. 1-2, [0025], Examiner interprets the x-direction as the 1st edge), a second edge (Froy, see FIGS. 1-2, [0025], Examiner interprets the y-direction edge of “movable display device 300” as the 2nd edge) extending in a second direction (Froy, see FIGS. 1-2, [0025], Examiner interprets the y-direction as the 2nd edge) that intersects the first direction (Froy, see FIGS. 1-2, [0025], the x-direction), and a display area (FIGS. 3-4, [0028], “image display screen 340”) where an image is displayed (Froy, see FIGS. 1-11); and 
	a controller (Froy, [0029], “display actuator 400 also includes a controller (not shown)”) configured to obtain information to bend the display panel and, in response, to bend the display panel to a bent display panel (Froy, e.g., see FIGS. 1-6); and 
	a frame assembly (Froy, FIG. 7, [0029], “display actuator 400”) located behind (Froy, e.g., see FIG. 7) the display panel (FIG. 7, [0029], “stretchable OLED display 310”) and configured to bend the display panel under control of the controller (Froy, e.g., see FIGS. 1-6); 
	wherein in the bent display panel (Froy, [0029], “the controller is configured to control the operation of the upper display actuator 402 and the lower display actuator 502, and thus control movement of the stretchable OLED display 310”), the first edge (Froy, see FIGS. 1-2, [0025], the x-direction edge of “movable display device 300”) has a first display-panel curvature and the second edge (Froy, see FIGS. 1-2, [0025], the y-direction edge of “movable display device 300”) has a second display-panel curvature (Froy, e.g., see FIG. 11),
	wherein the frame assembly comprises a first frame (Froy, FIG. 7, [0029], Examiner interprets the frame comprising “upper display actuator 402” and “first bendable arm 420” as the 1st frame) and a second frame (Froy, FIG. 7, [0027], Examiner interprets the frame comprising “upper display actuator 402” and “lower display actuator 502” as the 2nd frame);
	wherein the first frame (Froy, FIG. 7, [0029], the frame comprising “upper display actuator 402” and “first bendable arm 420”) extends in the first direction (Froy, see FIGS. 1-2 and 7, [0025], the x-direction) and is configured to bend to display panel (Froy, e.g., see FIGS. 1-6) from the first direction (Froy, see FIGS. 1-2 and 7, [0025], the x-direction) to a third direction (Froy, FIGS. 1-7, Examiner interprets the direction toward user, i.e., z-direction as the 3rd direction) that intersects the first direction (Froy, see FIGS. 1-2 and 7, [0025], the x-direction) and the second direction (Froy, see FIGS. 1-2, [0025], the y-direction) by contracting the first wire (Froy, e.g., FIG. 8A, [0034], “the first flexible member actuator 472 of the first arm mover assembly 460 is configured to apply tension to and pull the first flexible member 468 inwardly and closer to the body 404 to act on or apply forces to the first arm 420 which in turn applies force to move the screen supporter 314 to pull or move the screen 340”),
	wherein the second frame (Froy, FIG. 7, [0027], the frame comprising “upper display actuator 402” and “lower display actuator 502”) extends in the second direction (Froy, see FIGS. 1-2, [0025], the y-direction) and is configured to bend the display panel (Froy, see FIGS. 1-6) from the second direction (Froy, see FIGS. 1-2, [0025], the y-direction) to the third direction (Froy, FIGS. 1-7, the direction toward user, i.e., z-direction).   
	Froy does not explicitly teach “by contracting the second wire”.
	However, Froy implicitly teaches the concept of bending the frame by contracting the wire (Froy, e.g., FIG. 8A, [0034], “the first flexible member actuator 472 of the first arm mover assembly 460 is configured to apply tension to and pull the first flexible member 468 inwardly and closer to the body 404 to act on or apply forces to the first arm 420 which in turn applies force to move the screen supporter 314 to pull or move the screen 340”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute the vertical frame assembly comprising “upper display actuator 402” and “lower display actuator 502” with the same bendable structure as “1st and 2nd bendable arm(s) 420 520”, as taught by Froy, as an engineering choice, because “it should be appreciated that these portions of the upper display actuator 402 can be alternatively configured in accordance with the present disclosure” (Froy, [0031]) and “it should be appreciated that these portions of the upper display actuator 502 can be alternatively configured in accordance with the present disclosure” (Froy, [0043]).
	As to claim 2, Froy teaches the display apparatus of claim 1, wherein the display area (Froy, FIGS. 3-4, [0028], “image display screen 340”) comprises a central display area, and a corner display area located between the central display area and a corner where the first edge and the second edge meet each other (Froy, see FIGS. 3-4), 
	wherein, in the bent display panel, the corner display area is bent (Froy, FIGS. 3-4 and 11, [0060], “each one of four arms and four corresponding arm mover assemblies can extend in angled directions (such as at 45 degree angles) from the rear center of the screen support toward the four corners of the screen support (in an X shaped pattern)”) from the first direction (Froy, see FIGS. 1-2, [0025], the x-direction) to a third direction (Froy, FIGS. 3-4 and 11, Examiner interprets the z-direction toward the viewer as the third direction) that intersects the first direction (Froy, see FIGS. 1-2, [0025], the x-direction) and the second direction (Froy, see FIGS. 1-2, [0025], the y-direction), and is bent from the second direction (Froy, see FIGS. 1-2, [0025], the y-direction) to the third direction (Froy, FIGS. 3-4 and 11, the z-direction toward the viewer).  
	As to claim 3, Froy teaches the display apparatus of claim 2, wherein the corner display area comprises a first corner display area and a second corner display area, wherein, in the bent display panel, the first corner display area comprises a first curvature in a cross-section in the first direction, and a second curvature in a cross-section in the second direction, and the second corner display area comprises a third curvature in a cross-section in the first direction, and a fourth curvature in a cross-section in the second direction, wherein the first curvature and the third curvature are different from each other (Froy, see FIGS. 3-4 and 11, [0059], “In other example embodiments of the present disclosure, the multi-curved position is curved in two different directions, where one or both of such directions are off-set from the horizontal and/or the vertical directions. In other example embodiments of the present disclosure, the stretchable OLED display is curved on only one direction (or along one axis) such as either the horizontal direction (along the X-axis) or the vertical direction (along the Y-axis)”).  
As to claim 4, Froy teaches the display apparatus of claim 1, wherein the information obtained to bend the display panel (Froy, [0029], “the controller is configured to control the operation of the upper display actuator 402 and the lower display actuator 502, and thus control movement of the stretchable OLED display 310”) comprises at least one of a first information corresponding to a manipulation of a remote controller connected to the display apparatus (Froy, [0086], “the EGM of the present disclosure can be controlled … partially remotely by one or more remote processors”), a second information corresponding to a 54Attorney Docket No.: voice signal of a user who watches the image, and a third information based on a type of content included in the image.
	As to claim 7, Froy teaches the display apparatus of claim 1, wherein the frame assembly (Froy, see FIGS. 5-11, [0025], “display actuator 400”) further comprises a plurality of supporters (Froy, FIG. 7A, [0032], “a plurality of connected first arms sections 420a to 420m” and “a plurality of connected first arms sections 520a to 520m”) supporting the display panel (Froy, see FIGS. 7-10), extending in the first direction (Froy, FIGS. 7-10, the x-direction), and spaced apart from one another in the second direction (Froy, see FIGS. 7-10), wherein the first frame (Froy, see FIGS. 5-11, [0030], “first bendable arm 420” and “first bendable arm 520”) is further configured to bend the plurality of supporters (Froy, FIG. 7A, [0032], “a plurality of connected first arms sections 420a to 420m” and “a plurality of connected first arms sections 520a to 520m”) from the first direction (Froy, see FIGS. 5-11, the x-direction) to the third direction (Froy, see FIGS. 5-11, the z-direction toward a viewer).  
	As to claim 8, Froy teaches the display apparatus of claim 1, wherein the frame assembly (Froy, see FIGS. 5-11, [0025], “display actuator 400”) further comprises a plurality of supporters (Froy, FIG. 7A, [0032], “a plurality of connected first arms sections 420a to 420m” and “a plurality of connected first arms sections 520a to 520m”) supporting the display panel (Froy, see FIGS. 7-10), extending in the first direction (Froy, FIGS. 7-10, the x-direction), and spaced apart from one another in the second direction (Froy, see FIGS. 7-10), wherein the second frame (Froy, FIGS. 5-11, [0025], “ frame 600”) is further configured to move at least one of the plurality of supporters (Froy, FIG. 7A, [0032], “a plurality of connected first arms sections 420a to 420m” and “a plurality of connected first arms sections 520a to 520m”) in the third direction (Froy, see FIGS. 5-11, the z-direction toward a viewer).  
As to claim 9, Froy teaches the display apparatus of claim 1, wherein the frame assembly (Froy, see FIGS. 5-11, [0025], “display actuator 400”) further comprises a plurality of supporters (Froy, FIG. 7A, [0032], “a plurality of connected first arms sections 420a to 420m” and “a plurality of connected first arms sections 520a to 520m”) supporting the display panel (Froy, see FIGS. 7-10), extending in the first direction (Froy, FIGS. 7-10, the x-direction), and spaced apart from one another in the second direction (Froy, see FIGS. 7-10), wherein the display apparatus further comprises a cushion layer (Froy, FIGS. 7-10, [0028], “screen supporter 314”) between the display panel and the plurality of supporters (Froy, FIGS. 7-10, [0032], e.g., “a plurality of connected first arms sections 420a to 420m that are each suitably fixedly connected to the screen supporter 314 and movable with respect to one another”).  
As to claim 11, it differs from claim 1 only in that it is the method of controlling the display apparatus of claim 1.  It recites the similar limitations as in claim 1, and Froy teaches them.  Please see claim 1 for detailed analysis.
As to claims 12-14 and 17-18, they recite the similar limitations as in claims 2-4 and 7-8, respectively, and Froy teaches them.  Please see claims 2-4 and 7-8 for detailed analysis.

Claims 5, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Froy (US 2020/0035061 A1) in view of Joo et al. (US 2013/0114193 A1).
As to claim 5, Froy does not teach the display apparatus of claim 1, wherein the information obtained to bend the display panel comprises location information of at least one user who watches the image.
	However, Joo teaches the concept that the information obtained to bend the display panel comprises location information of at least one user who watches the image (Joo, see FIGS. 8-10, [0067], “if a panel rotating button of the command input device 50 is pressed, a rotation signal is transmitted to the panel position and deformation control unit 40. Then, depending on the rotation signal, the panel position and deformation control unit 40 operates the panel rotation unit 30 to cause the flexible display panel 10 to be rotated around the center axis C”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “vertically movable frame 600” taught by Froy to further comprise “panel rotation unit 30”, as taught by Joo, in order to provide “a flexible display apparatus that can expand the field of view of a screen so that a user can watch images displayed on the screen from a location beyond the range of the field of view of the screen” (Joo, [0009]).
As to claim 15, it recites the similar limitations as in claim 5, and Joo teaches them.  Examiner renders the same motivation as in claim 5.  Please see claim 5 for detailed analysis.
	As to claim 19, Joo teaches the method of claim 11, further comprising rotating the display panel using the second direction as an axis (Joo, see FIGS. 8-10, [0067], “if a panel rotating button of the command input device 50 is pressed, a rotation signal is transmitted to the panel position and deformation control unit 40. Then, depending on the rotation signal, the panel position and deformation control unit 40 operates the panel rotation unit 30 to cause the flexible display panel 10 to be rotated around the center axis C”).  Examiner renders the same motivation as in claim 5.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Froy (US 2020/0035061 A1) in view of Lee et al. (US 2019/0207155 A1).
	As to claim 10, Froy does not explicitly teach the display apparatus of claim 1, wherein the display panel further comprises a through-portion passing through the display panel.  
	However, Lee teaches the concept that the display panel (Lee, FIG. 7, [0114], “display device 20”) further comprises a through-portion (Lee, FIG. 7, [0115], “a plurality of through portions (hereinafter, through holes) V”) passing through the display panel (Lee, FIG. 7, [0115], “passing through the substrate 100, the plurality of through holes V being between the plurality of connectors 1102”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “stretchable OLED display 310” taught by Froy to further comprise the “plurality of through portions (hereinafter, through holes) V”, as taught by Lee, in order to provide “stretchable display devices which are changeable to various forms” (Lee, [0003]).
	As to claim 20, Lee teaches the method of claim 11, further comprising changing a shape of a through-portion (Lee, FIG. 7, [0115], “a plurality of through portions (hereinafter, through holes) V”) passing through the display panel (Lee, see FIGS. 7-8).  Examiner renders the same motivation as in claim 10.  

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Sung et al. (US 2014/118910 A1) teaches the concept of “bending assembly coupled to the back cover to bend the display panel” (Abs.); and (2) Nam et al. (US 2016/0223358 A1) teaches the concept of “curvature variation device disposed on a rear surface of the flexible display substrate” (Abs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 15, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***